Citation Nr: 0006850	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  98-05 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of cold 
injury to include numbness in the arms and feet, as well as 
muscle loss.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from June to October 1948; 
June 1949 to August 1952, and from September 1962 to January 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 decision by the RO 
which denied service connection for the disability now at 
issue on appeal.  


FINDINGS OF FACT

1.  The veteran has submitted medical evidence of a nexus 
between current symptoms and service, and he has alleged that 
the symptoms were caused by exposure to cold weather in 
service.  

2.  The veteran's claim for service connection for residuals 
of cold injury is plausible.  


CONCLUSION OF LAW

The veteran has submitted a well-grounded claim of service 
connection for residuals of cold injury.  38 U.S.C.A. § 5107 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before the Board may address the merits of a veteran's claim, 
it must first be established that the claim is well grounded.  
A person who submits a claim for VA benefits shall have "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  

In order for a claim to be well grounded, there must be 
competent evidence of:  (1) a current disability (a medical 
diagnosis); (2) the incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
(that is, a link or a connection) between the in-service 
condition and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  Caluza v. 
Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  In the alternative, the chronicity 
provisions of 38 C.F.R. § 3.303(b) are applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service, or during an applicable 
presumptive period, and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which under case law of the Court, lay observation is 
competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to post-service symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1998).  

In general, the credibility of the evidence presented in 
support of a claim is generally presumed when determining 
whether it is well grounded.  See Elkins v. West, 12 Vet. 
App. 209, 219 (1999)(en banc).  However, lay assertions of 
medical diagnosis or causation do not constitute competent 
evidence sufficient to render a claim well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1992); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

In the instant case, the Board finds that the veteran's claim 
of service connection for residuals of cold injury is well 
grounded.  The veteran asserts that he was exposed to severe 
cold weather during service and believes that the exposure 
caused his current problems of numbness in his arms and feet, 
and muscle loss.  The evidence of record includes a diagnosis 
of residual disabilities from exposure to extreme cold 
offered on March 1998 VA examination report.  Thus, the 
veteran has a medical diagnosis of a disability; there is lay 
evidence of cold exposure in service, which is presumed 
credible for the purpose of determining whether the claim is 
well-grounded; and a medical professional has connected the 
veteran's current disability to military service.  

If the veteran satisfies the initial burden of setting forth 
a well-grounded claim, VA is required to assist in developing 
the facts pertinent to that claim.  38 U.S.C.A. § 5107(a) 
(West 1991); Zarycki v. Brown, 6 Vet. App. 91, 96 (1993).  


ORDER

To the extent that a well-grounded claim for service 
connection for residuals of cold injury has been submitted, 
the appeal is granted to this extent only.  


REMAND

As the veteran's claim of service connection for residuals of 
cold injury has been found to be well grounded, the VA has a 
duty to assist him in the development of facts pertaining to 
his claim.  38 U.S.C.A. § 5107(a) (West 1991).  The duty to 
assist is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

In this case, this requires attempting to locate any 
additional medical records and obtaining a medical opinion as 
to the relationship between any current symptomatology 
claimed as residuals of cold injury and military service.  
The Board notes that the veteran reported that he was treated 
for residuals of cold injury by his family physician shortly 
after returning home from service.  (See March 1998 VA 
examination report).  These records, if available, should be 
obtained.

The Board notes that the VA examiner in March 1998 appears to 
have related a number of the veteran's current medical 
problems to his reported cold exposure in service.  It is 
unclear as to whether the examiner reviewed the claims folder 
prior to the examination.  In addition, the report of the 
examination did not indicate whether the examiner is a 
medical doctor.  As the Board must assess the weight to be 
given to the evidence, the examiner's medical expertise to 
offer an opinion must be determined.  See Wood v. Derwinski, 
1 Vet. App. 190 (1991).  

In light of the above, the Board finds that additional 
development is necessary prior to entering a final 
determination on this issue.  Accordingly, the case is 
REMANDED to the RO for the following action:  

1.  The RO should take appropriate steps 
to obtain the names and addresses of all 
medical care providers who treated the 
veteran for his claimed residuals of cold 
injury since his discharge from service.  
Of particular interest are any records 
from the veteran's family physician who 
reportedly treated him for skin problems 
shortly after service (the veteran should 
provide the exact name and address).  
Based on his response, the RO should 
attempt to obtain copies of all such 
records from the identified treatment 
sources, as well as any VA clinical 
records not already of record, and 
associate them with the claims folder.  

2.  The RO should determine whether the 
March 1998 VA examination was conducted 
by a licensed physician or by some other 
type of health care provider.  If not a 
physician, the veteran's position at the 
VA should be specified.

3.  The veteran should be afforded a VA 
dermatological and neurological 
examination.  The claims folder and a 
copy of this REMAND must be made 
available to the examiners for review in 
connection with the examinations.  All 
indicated tests and studies should be 
conducted.  The physicians should 
describe all findings in detail and 
provide a complete rationale for all 
opinions offered.  In formulating a 
response, the physicians should utilize 
the standard of proof which is the 
underlined phrase in the questions posed.  
The physicians should comment on the 
opinion expressed by the VA examiner in 
March 1998, and indicate whether they 
agree or disagree with this examiner's 
opinion.  The findings should be typed or 
otherwise recorded in a legible manner. 

The neurological examiner should 
determine the diagnosis of the veteran's 
claimed numbness in both arms and feet 
and loss of muscle substance.  An opinion 
should be rendered as to whether it is at 
least as likely as not that any 
disabilities manifested by the numbness 
and loss of muscle substance are 
etiologically related to the reported 
cold exposure in military service.

The dermatological examiner should 
provide a diagnosis for all skin 
disabilities.  An opinion should be 
provided as to whether it is at least as 
likely as not that any identified 
disability of the skin is related to cold 
injury in service.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination reports do not include 
adequate responses to the specific 
opinions requested, the reports must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1999).  

5.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case.  The veteran and his 
representative should then be afforded an 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  




			
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 



